Case 18-22057-CMB         Doc 96-2 Filed 01/24/20 Entered 01/24/20 16:35:23                     Desc Ord
                            Not Resp Hrg Mot CMB Page 1 of 2


  Form 507
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  IN RE:

  Robert O. Halpin                                  :   Bankruptcy No.: 18−22057−CMB
       Debtor(s).                                   :
                                                    :   Chapter: 7
                                                    :
                                                    :   Related to Doc. No.: 95
                                                    :


                          ORDER & NOTICE SETTING DATE CERTAIN
                          FOR RESPONSE AND HEARING ON MOTION

     AND NOW, this The 24th of January, 2020, a Motion To Allow Lori Halpin To Testify At The
  February 4, 2020 Evidentiary Hearing By Video Conference ("Motion") having been filed in the
  above−captioned case,

      It is hereby ORDERED that Movant shall immediately serve the Motion and this Order and
  Notice on, as applicable, the following: all respondents and parties in interest and their counsel,
  Debtor(s), Debtor(s)' counsel, the United States Trustee, and/or the Trustee. At times, service on the
  entire matrix may be required. Service shall be made in accordance with the Federal Rules of
  Bankruptcy Procedure, the Local Rules of this Court, and the general procedures of the Undersigned
  Judge as found on the Court's webpage at www.pawb.uscourts.gov. A Certificate of Service shall be
  filed forthwith in compliance with the Local Bankruptcy Form.

     Respondent(s), you are hereby notified that the Movant(s) seek(s) an order affecting your rights or
  property. Respondent(s) may wish to take this Order and Notice and the Motion to a lawyer at once.

      Respondent(s) are hereby instructed to file with the Clerk and serve upon Movant(s) and counsel
  for Movant(s) a response to the Motion by no later than 1/28/20.

     A hearing will be held on January 29, 2020 at 01:30 PM in Courtroom B, 54th Floor, U.S. Steel
  Tower, 600 Grant Street, Pittsburgh, PA 15219 . Only a limited time of ten (10) minutes is being
  provided on the calendar. No witnesses will be heard. If there is an issue of fact, an evidentiary
  hearing will be scheduled by the Court for a later date.

     If Respondent(s) fail to timely file and serve a written response, an order granting the relief
  requested in the Motion may be entered and the hearing may not be held. Movant(s) shall refer to the
  Undersigned Judge's Procedures posted on the Court's webpage regarding the filing of Certifications
  of No Objection. In the event that no response to the Motion is filed, a Certification of No
  Objection shall be filed at least three full business days before the scheduled hearing date. The
  parties shall refer to the calendar posted on the Court's webpage to verify if a default order was
  signed or if the hearing will go forward as scheduled.




                                                 Page 1
Case 18-22057-CMB         Doc 96-2 Filed 01/24/20 Entered 01/24/20 16:35:23                   Desc Ord
                            Not Resp Hrg Mot CMB Page 2 of 2


     Pursuant to the Undersigned Judge's Procedures, in the event that the parties are able to resolve
  their dispute(s), any consensual order filed with the Court shall be accompanied by a
  Certification of Counsel advising that all necessary parties consent to the entry of the order.

     Telephonic participation in the hearing may be permitted as set forth in the Undersigned Judge's
  Procedures. Arrangements must be made by calling the courtroom deputy at least three full business
  days prior to the scheduled hearing.

     If the Motion includes a request for an extension of time, the time is extended pending the
  outcome of the hearing.

  Dated: January 24, 2020

  cm: Robert O. Lampl, Esquire




                                                Page 2
